Citation Nr: 0807462	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  07-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In October 2007, the Board remanded 
this case for the veteran to be afforded a Travel Board 
hearing which was subsequently held before the undersigned in 
January 2008.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  The veteran does not have bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in January 2003 was sent to the claimant.  
Thereafter, additional VCAA notification was sent in 
September 2006.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and some VA Medical Center records are unavailable for 
review.  In December 2006, the veteran was fully informed 
that VA could not obtain these records.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in June 2007.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, at his Board hearing, the veteran 
testified that he was being trained to serve in combat, but 
suffered an ear injury and was thereafter not deployed.  A 
review of the DD Form 214 shows that the veteran did not 
serve overseas to include combat service.  Further, the 
record reflects that his military occupational specialty was 
as a cook.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

As noted, there are no service medical records.  The veteran 
did not apply for VA compensation benefits until November 
2002.  Thereafter, private medical records were received 
which showed hearing loss since 1962.  Tinnitus was not 
reported or diagnosed.  

In September 2001, the veteran was examined by VA for a 
hearing aid evaluation.  At that time, he reported that he 
had experienced hearing loss since 1943 when he was in basic 
training in the Army.  He stated that a mortar shell exploded 
near him and he had hearing loss and tinnitus for one week.  
Currently, he had problems hearing.  The examiner did not 
opine as to the etiology of any current hearing loss 
disability.  

In February 2003, a statement was received from the veteran 
and his wife.  She stated that she had been married to the 
veteran for 52 years.  She indicated that at first the 
veteran did not let on that he had problems hearing, but 
eventually it became worse and she noticed that he was not 
hearing well.  

A July 2003 VA medical report initially noted hearing loss as 
defined by 38 C.F.R. § 3.385.  The examiner did not opine as 
to the etiology.  In February 2007, the veteran reported to 
VA that he had multi-noise exposure history to include during 
service, occupational, and recreational.  He denied having 
tinnitus.  Hearing loss was again demonstrated as defined by 
38 C.F.R. § 3.385.  

The veteran was afforded a VA audiological examination in 
June 2007.  The claims file was reviewed.  It was noted that 
a 1962 private medical report revealed high frequency hearing 
loss in the right ear and mild to severe hearing loss in the 
left ear.  Thereafter, the hearing ability worsened.  It was 
noted that the veteran had served in the military for nearly 
three years from 1943 to 1946.  The veteran related that he 
worked as a cook, but was exposed to a mortar shell explosion 
during training that resulted in temporary hearing loss for 
3-4 days, mainly in the left ear.  With regard to noise 
exposure, the examiner noted that, prior to service, the 
veteran had worked as a wood working machine operator for 
about 1 year and did not use hearing protection.  Following 
service, the veteran worked for a glass company for over 40 
years where he installed windows and did not use ear 
protection.  He denied any recreational noise exposure.  The 
examiner noted that the veteran did not have tinnitus.  The 
audiometric findings showed hearing loss defined by 38 C.F.R. 
§ 3.385.  The diagnosis was mild to moderately severe to 
profound sensorineural hearing loss in the right ear and 
severe to profound hearing loss in the left ear.  The 
examiner stated that she could not resolve the issue of 
service related hearing loss without resulting to mere 
speculation due to the lack of service medical records and 
the history of occupational noise exposure.  

The service medical records are unavailable for review.  
However, thereafter, hearing loss disability was not manifest 
nor diagnosed during the one year presumptive period 
following service nor did the veteran make any claim for VA 
benefits at that time or until 2002.  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  The record does not reflect any documented hearing 
loss as defined by 38 C.F.R. § 3.385 for approximately two 
decades following service discharge.  Therefore, although the 
inservice medical records are not available for review, the 
other medical evidence does not support the veteran's claim 
nor does the lack of any claim as made by the veteran for 
many years.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
wife, as lay persons, have not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses and his wife 
is competent to report what she observed, they do not have 
medical expertise.  See Layno.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

In this case, the veteran and his wife testified to the 
veteran's difficulties with hearing at his Board hearing.  
The veteran described the inservice incident where a mortar 
shell exploded.  He denied any appreciable occupational or 
recreational noise exposure.  The veteran is competent to 
report that he has difficulty hearing.  His wife is competent 
to report that she observed the veteran having such 
difficulty.  However, they are not competent to report that 
he has a certain level of hearing impairment as measured in 
Hertz nor are they competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.  

There is no competent medical evidence of any link between 
his current diagnosis of hearing loss and service.  As noted, 
the veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed hearing loss.  
The VA examiner was unable to provide an etiological 
connection between current hearing loss and service.  Her 
opinion is competent as she is a medical professional and is 
it also probative as it was based on the record.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  A claim of service 
connection requires competent evidence of an etiological 
nexus between current disability and service.  Despite VA's 
efforts to assist the veteran in that regard, the VA examiner 
was unable to link current hearing loss to service.  There is 
no nexus in this case between service and current bilateral 
hearing loss.  The Board has duly considered the evidence in 
support of this claim, particularly in light of the fact that 
the veteran has missing records; however, there is no 
supporting medical evidence and the veteran did not make any 
claim to VA for many years after service which constitutes 
negative evidence.  The veteran and his wife have testified 
to his hearing difficulties, but there is no competent nexus 
evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this case, the veteran does not have a diagnosis of 
tinnitus.  He reported having a temporary period of tinnitus 
during service.  The VA medical records noted that he denied 
having tinnitus.  The VA examination determined that he did 
not have tinnitus.  Thus, there is no competent evidence of 
tinnitus during the appeal period.  See McClain v. Nicholson, 
21 Vet App 319 (2007).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Accordingly, the 
claim of service connection for tinnitus is denied as the 
preponderance of the evidence is also against that claim.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


